EXHIBIT 10.33


CONSULTING SERVICES AGREEMENT



THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into by
and between MEDSTRONG INTERNATIONAL CORPORATION, a Delaware USA corporation (the
"Company"), and GARDINER MANAGEMENT CONSULTING LLC., a Florida limited liability
company (“Consultant"), effective this 16th day of January 2007.
 
RECITALS


WHEREAS, the Company desires Consultant's services with respect to the
organization, business affairs and business development of the Company, and
Consultant agrees to provide such advice and services to the Company through a
consulting relationship with the Company.


NOW THEREFORE, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:


1. CONSULTING SERVICES ENGAGEMENT. The Company hereby retains Consultant, and
Consultant hereby accepts such retention, to perform consulting services for the
Company as set forth herein.


(a)  SCOPE. Consultant shall provide consulting services ("Services") to the
Company as defined in Exhibit A attached hereto. Consultant shall begin
providing Services on January 24, 2007 (the "Start Date").


(b)  PERFORMANCE AND TIME COMMITMENT. Consultant shall render the Services
working at least three full (3) days a week at the Company's principal place of
business, other Company locations, or at other places upon mutual agreement of
the parties, and as available on other days remotely. Subject to this Agreement,
Company acknowledges that Consultant has other clients.


(c)  PROFESSIONAL STANDARDS. The manner and means used by Consultant to perform
the Services desired by the Company are in the discretion and supervision of the
Chief Executive Officer of the Company. Consultant's Services, and the results
thereof, will be performed with and be the product of the highest degree of
professional skill and expertise.


(d)  INDEPENDENT CONTRACTOR STATUS. It is understood and agreed that Consultant
is an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company. Consultant agrees not to hold
itself out as, or give any person any reason to believe that it is, an employee,
agent, or partner of the Company. Consultant’s employees will not be eligible
for any employee benefits, nor will the Company make deductions from any amounts
payable to Consultant for taxes or insurance. All payroll and employment taxes,
insurance, and benefits of Company’s employees shall be the sole responsibility
of Consultant. Consultant retains the right (as limited in Section 3) to provide
services for others during the term of this Agreement and is not required to
devote its services exclusively for the Company.


(e) DISCLAIMER. Company has been notified and hereby acknowledges that while
Consultant’s principal (Mr. John Gardiner) is a member of the New York and
Washington D.C. legal bars, he is not a member of the Florida legal bar. The
parties agree that neither Consultant nor Mr. Gardiner will not provide legal
advice to Company and that any Services done by Mr. Gardiner (to the extent such
Services might be considered legal advice) will be reviewed and approved by
Company’s legal counsel (e.g., for all corporate securities matter, the
Company’s outside securities counsel). Without limiting the foregoing, Company
is a public company and acknowledges that Consultant (nor Mr. Gardiner) will
have any oversight, decision-making or other responsibilties with respect to the
Company’s corporate and public and private securities matters (including by way
of example, transactions, disclosures, and other activities) and that all of the
foregoing shall be Company's responsibility together with its lead outside
corporate securities counsel, Michael Paige, Esq. and such other outside counsel
that Company may retain from time to time. Company agrees to indemnify and hold
harmless Consultant and Mr. Gardiner to the same extent as, and in the same
manner that, it has granted or in the future grants indemnification to its
officers and directors, whether in its by laws, articles, other written
agreements and including such indemnification rights officers and directors
receive under applicable laws and regulations.
 

--------------------------------------------------------------------------------




2. COMPENSATION.


(a) In consideration of Consultant's provision of the Services on a full time
basis, the Company shall pay Consultant consulting fees in an amount equal to
$12,400 per month. Consultant hereby agrees to defer receipt of such fees, and
Company agrees to accrue such fees, until such time that: (i) the Company
receives funding from any source and (ii) the senior executives of the Company
(who are deferring their salaries) are paid their accrued compensation. At such
times that the foregoing conditions are met, Consultant shall be repaid its
accrued compensation to the same extent that such accrued compensation is repaid
to the Company’s senior executives. 


(b)  The Company shall reimburse Consultant for pre-approved expenses actually
incurred by Consultant in performing the Services, including but not limited to
travel and accommodation expenses, so long as such expenses are reasonable and
necessary as determined by the Company. Consultant shall maintain adequate books
and records relating to any expenses to be reimbursed and shall submit requests
for reimbursement in a timely manner and form acceptable to the Company. The
Company shall not be responsible for reimbursement of expenses for which
Consultant fails to provide documentation deemed adequate by the Company.


(c)  Consultant will provide the Company a monthly statement indicating all fees
and expenses for the prior month. The statement will include the aggregate
amount of deferred fees that are accruing. Subject to Section 2(a), the Company
will pay Consultant the amounts indicated in the statement within ten (10)
business days.


3.  NO CONFLICT OF INTEREST; NON-COMPETE.
 
(a)  During the term of this Agreement, Consultant will not accept work, enter
into a contract, or accept an obligation from any third party, that is
inconsistent or incompatible with Consultant's obligations, or the scope of
Services rendered for Company under this Agreement. Consultant warrants that
there is no other contract or duty on its part inconsistent with this Agreement.
Consultant agrees to indemnify the Company from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any services agreement
with any third party.


(b)  While providing Services to the Company , unless otherwise agreed to in
writing by the Company, Consultant and its employees, officers and directors,
shall not, directly or indirectly, engage in any business directly competitive
with the Company in regards to the scope of the Company’s announced services and
planned services made known to Consultant. Directly or indirectly engaging in
any competitive business includes, but is not limited to, (i) engaging in a
business as owner (except as a minority shareholder in a publicly traded
business), partner, or agent, (ii) becoming an employee of any third party that
is engaged in such business, (iii) becoming interested directly or indirectly in
any such business; or (iv) facilitating any other party to do any of the
foregoing.
 

--------------------------------------------------------------------------------




4. MAINTAINING CONFIDENTIAL INFORMATION.


(a) COMPANY INFORMATION. During the term of this Agreement and in the course of
Consultant's performance hereunder, Consultant may receive or otherwise be
exposed to confidential and proprietary information relating to the Company's
technology, including know-how, data, copyrights, inventions, trade secrets,
developments, plans business practices, and strategies. Such confidential and
proprietary information of the Company (collectively referred to as
"Information") may include but not be limited to: (i) confidential and
proprietary information supplied to Consultant with the legend "Company
Confidential" or equivalent; (ii) the Company's marketing and customer support
strategies, financial information (including revenue, costs, profits and pricing
methods), internal organization, employee information, and customer lists; (iii)
the Company's technology, including, inventions, development efforts, data,
software, trade secrets, processes, methods, product and know-how and show-how;
(iv) all derivatives, improvements, additions, modifications, and enhancements
to any of the above, including any such information or material created or
developed by Consultant under this Agreement; and (v) information of third
parties as to which the Company has an obligation of confidentiality.


Consultant acknowledges the confidential and secret character of the Information
and agrees that the Information is the sole, exclusive and extremely valuable
property of the Company. Accordingly, Consultant agrees not to reproduce any of
the Information without the applicable prior written consent of the Company, not
to use the Information except in the performance of this Agreement, and not to
disclose all or any part of the Information in any form to any third party,
either during or after the term of this Agreement. Upon termination of this
Agreement for any reason, including expiration of term, Consultant agrees to
cease using and to return to the Company all whole and partial copies and
derivatives of the Information, whether in Consultant's possession or under
Consultant's direct or indirect control.


(b)  OTHER COMPANY INFORMATION. Consultant agrees that during its engagement
with the Company, Consultant will not improperly use or disclose any proprietary
information or trade secrets of its former or concurrent customers, if any, and
that he or she will not bring onto the premises of the Company any unpublished
documents or any property belonging to Consultant’s (including its employees,
officers and directors) former or concurrent clients unless consented to in
writing by said employers or companies.


(c)  THIRD PARTY INFORMATION. Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. Consultant agrees that the Company and such third
parties, both during the term of this Agreement and thereafter, are owed a duty
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation (except in
a manner that is consistent with the Company's agreement with the third party)
or use it for the benefit of anyone other than the Company or such third party
(consistent with the Company's agreement with the third party).
 

--------------------------------------------------------------------------------




(d)  AGREEMENT OF EMPLOYEES OF CONSULTANT. Consultant agrees that all of its
employees providing Services on Consultant’s behalf to Company or having access
to or receiving the Company’s information shall, prior to providing such
Services or such access or receipt, execute employment agreements with
Consultant binding such employees automatically to assign ownership to the
Consultant (or the Company) of all Service Product (as defined below),
protective of the Company’s Information commensurate with this Section 4 and
barring conflicts of interest and covenants of non-competition with the Company
at least as protective of the Company as imposed on the Consultant in Section 3.


5.  INVENTIONS.


(a)  DISCLOSURE OF INVENTIONS. Consultant shall promptly and fully disclose to
the Company any and all ideas, improvements, inventions, know-how, techniques
and works of authorship learned, conceive or developed by Consultant pursuant to
this Agreement (the "Service Product"). Consultant agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all work performed
relating to the Services, including all proprietary information developed
relating thereto, and such records shall be available to and remain the sole
property of the Company at all times.


(b)  INVENTIONS ASSIGNED TO THE COMPANY. Consultant agrees that any and all
Service Product shall be the sole and exclusive property of the Company.
Consultant hereby assigns to the Company all of Consultant's right, title and
interest in and to any and all Service Product. Consultant explicitly
acknowledges and agrees that all works of authorship contained in the Service
Product are "works for hire" under the copyright laws of the United States, and
that the Company shall own the copyright in all such works of authorship.


Consultant further agrees that the Company is and shall be vested with all
rights, title and interests, including patent, copyright, trade secret and
trademark rights, in all of Consultant's Service Product under this Agreement.
Consultant agrees during and after the term of this Agreement to provide such
reasonable cooperation requested by the Company to document and secure the
foregoing rights of ownership, including cooperation in the filing of patent
applications and assignments of ownerships with appropriate governmental
agencies.


6. TERM OF AGREEMENT. This Agreement shall commence as of the date set forth
above, and thereafter may be terminated by either party upon thirty (30) days
notice. In the event of termination, Consultant shall cease work immediately
after giving or receiving such notice or termination, unless otherwise advised
by the Company to continue work during the notice period. Consultant shall
return to the Company all Information, Service Product, and other materials
belonging to the Company, and shall notify the Company of costs incurred up to
the termination date. Sections 3(b), 4, 5 6, 11 and 13 of this Agreement shall
survive any termination of this Agreement.


7.  TERMINATION BY THE COMPANY. Notwithstanding Section 6 above, the Company may
terminate this Agreement with or without cause, at any time upon thirty (30)
days prior written notice to Consultant. The Company also may terminate this
Agreement or the Services immediately in the event of a material breach by
Consultant of this Agreement.



--------------------------------------------------------------------------------


 
8.  COMPLIANCE WITH APPLICABLE LAWS. Consultant warrants that all material
supplied and work performed under this Agreement complies with or will comply
with all applicable United States and foreign laws and regulations.


9. ASSIGNMENT; BENEFIT. This Agreement is for the exclusive services of
Consultant and may not be assigned by Consultant or the Company, nor shall it be
assignable by operation of law by either party, without the prior written
consent of the other party. The parties' rights and obligations under this
Agreement will bind and inure to the benefit of their respective successors,
heirs, executors, and administrators and permitted assigns.


10. LEGAL AND EQUITABLE REMEDIES. Consultant hereby acknowledges and agrees that
in the event of any breach of this Agreement by Consultant, including, without
limitation, the actual or threatened disclosure of Information or Service
Product without the prior express written consent of the Company, the Company
will suffer an irreparable injury, such that no remedy at law will afford it
adequate protection against, or appropriate compensation for, such injury.
Accordingly, Consultant hereby agrees that the Company shall be entitled to
specific performance of Consultant's obligations under this Agreement, as well
as such further relief as may be granted by a court of competent jurisdiction.


11. GOVERNING LAW; SEVERABILITY. This Agreement shall be governed by and
construed according to the laws of the State of Florida. If any provision of
this Agreement is found by a court of competent jurisdiction to be
unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.


12.  WAIVER. The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.


13.  INJUNCTIVE RELIEF FOR BREACH. Consultant's obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law; and, in the event of such
breach, the Company will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).


14. COMPLETE UNDERSTANDING; MODIFICATION. This Agreement, together with its
Exhibits, constitutes the final, exclusive and complete understanding and
agreement of the Company and Consultant with respect to the subject matter
hereof. Any waiver, modification or amendment of any provision of this Agreement
shall be effective only if in writing and signed by a Company officer.


15. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
MEDSTRONG INTERNATIONAL
CORPORATION
   
GARDINER MANAGEMENT
CONSULTING LLC
 
 
By: /s/ Stephen Bartkiw
   


By: /s/ John Gardiner

--------------------------------------------------------------------------------

Print Name: Stephen J. Bartkiw
   

--------------------------------------------------------------------------------

Print Name: John Gardiner
Title: President and CEO
   
Title: _______________________




--------------------------------------------------------------------------------



EXHIBIT A


SERVICES


Nature of Services:


General organizational, business affair and business development services, as
approved by CEO, including without limitation:



 
1.
Assisting in the organization of company practices and policies;




 
2.
Interfacing with senior executives and outside counsel to streamline contracts
and transactions;




 
3.
Developing a business development plan to procure content and services and
monetize the Company’s services;




 
4.
Implement the business development plan; and




 
5.
Assist with corporate development opportunities in coordination with the Senior
Vice President of Corporate Development.




--------------------------------------------------------------------------------

